Citation Nr: 0206751	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  91-38 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, as being secondary to post-gastrectomy and 
gastrojejunostomy syndrome.

2.  Entitlement to an evaluation in excess of 60 percent 
beginning October 6, 1998, for post-gastrectomy and 
gastrojejunostomy syndrome.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to November 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1989 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for a psychiatric disorder as secondary to 
the service-connected post-gastrectomy and gastrojejunostomy 
syndrome and continued the 20 percent evaluation for the 
service-connected post-gastrectomy and gastrojejunostomy 
syndrome.

The RO subsequently granted a 40 percent evaluation for post-
gastrectomy and gastrojejunostomy syndrome, effective 
February 22, 1995, and granted a 60 percent evaluation, 
effective October 6, 1998.

In March 1992 and August 1994, the Board remanded the claims 
on the title page for additional development and adjudicative 
actions.  In May 1999, the Board did the following:  (1) 
denied service connection for a psychiatric disorder as being 
secondary to post-gastrectomy and gastrojejunostomy syndrome; 
(2) denied an evaluation in excess of 20 percent for post-
gastrectomy and gastrojejunostomy syndrome prior to February 
22, 1995; (3) granted a 60 percent evaluation for post-
gastrectomy and gastrojejunostomy syndrome as of February 22, 
1995; and (4) denied an evaluation in excess of 60 percent as 
of February 22, 1995.

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (the Court).  The 
parties filed a joint motion for remand, asserting that 
issues (1) and (4) should be readjudicated and that issues 
(2) and (3) should be affirmed.  Specifically, the parties 
stated that the Board had provided inadequate reasons and 
bases for issue (1).  As to issue (4), the parties stated 
that the Board had relied on an August 1998 VA examination 
report in determining that an evaluation in excess of 
60 percent for post-gastrectomy and gastrojejunostomy 
syndrome was not warranted, which report showed that the 
examiner did not have an opportunity to review the veteran's 
claims file.  The parties asserted that the claim should be 
readjudicated.

The Court granted the joint motion in February 2001.  The 
Board notes, however, that the Court's order indicates that 
the May 1999 Board decision is vacated only as to the issues 
of entitlement to (1) service connection for a psychiatric 
disorder as secondary to post-gastrectomy and 
gastrojejunostomy syndrome and (2) "an evaluation in excess 
of 60% beginning October 6, 1998, for post-gastrectomy and 
gastrojejunostomy syndrome."  As stated above, in the May 
1999 decision, the Board granted a 60 percent evaluation as 
of February 22, 1995, which was a grant in the veteran's 
favor.  The RO has effectuated the Board's decision already.  
Regardless, the Board is required by the law-of-the-case 
doctrine to comply with a Court order and must adjudicate the 
claim as "entitlement to an evaluation in excess of 
60 percent beginning October 6, 1998, for post-gastrectomy 
and gastrojejunostomy syndrome."  See Browder v. Brown, 5 
Vet. App. 268, 270 (1993) (once a matter has been decided by 
an appellate court, the lower tribunal "is without power to 
do anything which is contrary to either the letter or spirit 
of the mandate construed in light of the opinion of the court 
deciding the case." (quoting City of Cleveland v. Federal 
Power Commission, 182 U.S. App. D.C. 346, 561 F.2d 344, 346 
(D.C. Cir. 1977))).  Thus, the Board will not readjudicate 
the claim of whether the veteran is entitled to an evaluation 
in excess of 60 percent prior to October 6, 1998, as that 
part of the Board's May 1999 decision is now final.

The Board also notes that in the joint motion for remand, the 
parties stated that VA had an obligation to consider a claim 
for a total rating for compensation based upon individual 
unemployability.  The record reflects that in a December 1999 
rating decision, the RO denied entitlement to a total rating 
for compensation based upon individual unemployability.  The 
record does not reflect that the veteran filed a notice of 
disagreement as to that decision, and thus the claim has been 
adjudicated and is final, and the Board does not have 
jurisdiction to consider the claim.  38 C.F.R. §§ 20.200 
(2001) (appeal before Board consists of timely filed notice 
of disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal), 20.1103 (2001).

Additionally, the Board notes that in a July 2000 rating 
decision, the RO denied reopening the claim for service 
connection for a psychiatric disorder.  The record reflects 
that the veteran filed a notice of disagreement as to that 
decision and that a statement of the case was issued in 
January 2001.  However, there is no substantive appeal as to 
that issue, and thus it is not considered to be part of the 
current appeal.  See 38 C.F.R. § 20.200 (appeal before Board 
consists of timely filed notice of disagreement in writing, 
and after the issuance of a statement of the case, a 
substantive appeal).

In November 2001, the Board sought to obtain a Veterans 
Health medical opinion, which opinion was received in January 
2002.  On February 28, 2002, the Board provided the veteran 
and his representative with an opportunity to submit 
additional evidence and/or argument within 60 days of the 
date of the letter, which date expired on April 30, 2002.  
The veteran's representative submitted additional evidence 
and argument on May 7, 2002.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a psychiatric disorder is etiologically related to the 
service-connected post-gastrectomy and gastrojejunostomy 
syndrome.

2.  Beginning October 6, 1998, post-gastrectomy and 
gastrojejunostomy syndrome was manifested by no more than 
severe post-gastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms and weight loss with malnutrition and 
anemia.

3.  The evaluation currently in effect for this syndrome is 
the maximum schedular evaluation available.


CONCLUSIONS OF LAW

1.  A psychiatric disorder is not proximately due to or the 
result of service-connected post-gastrectomy and 
gastrojejunostomy syndrome.  38 U.S.C.A. §§ 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2001); Allen v. 
Brown, 7 Vet App 439 (1995).

2.  The criteria for an evaluation in excess of 60 percent 
beginning October 6, 1998, for post-gastrectomy and 
gastrojejunostomy syndrome have not been met.  38 U.S.C.A. 
§§ 1151, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.114, Diagnostic Code 7308 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the November 1989 rating decision on appeal, 
the April 1990 statement of the case, the June 1993 and May 
1998 supplemental statements of the case, the RO informed the 
veteran of the evidence necessary to establish secondary 
service connection for a psychiatric disorder and to 
establish an increased evaluation for the service-connected 
post-gastrectomy and gastrojejunostomy syndrome.  In the 
April 1990 statement of the case and the May 1998 and 
September 1998 supplemental statements of the case, the RO 
also included the pertinent regulations that applied to the 
veteran's claims for service connection, to include the 
regulation that addresses secondary service connection, and 
an increased evaluation.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative at that time, the Puerto Rico Public Advocate 
for Veterans Affairs (the veteran is now represented by a 
private attorney).  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, although the May 1999 Board decision was 
subsequently vacated, the veteran was still provided a copy 
of this decision, wherein the Board explained the reasons and 
bases for denying the claim for service connection for a 
psychiatric disorder as being secondary to the service-
connected post-gastrectomy and gastrojejunostomy syndrome and 
for denying an evaluation in excess of 60 percent for post-
gastrectomy and gastrojejunostomy syndrome.  The Board also 
essentially provided the veteran with what evidence would be 
necessary to establish secondary service connection and an 
increased evaluation.  

The veteran reported he had received private treatment for a 
psychiatric disorder.  The record reflects that in May 1992, 
the RO attempted to obtain the private treatment records.  In 
July 1992, the veteran informed VA that he attempted to 
obtain the private physician's records and had been told that 
they had been destroyed and thus VA would not be able to 
obtain the records.  VA has obtained the medical records 
associated with the veteran's claim for Social Security 
Administration disability benefits, which have been 
associated with the claims file.  Additionally, the veteran 
has submitted private treatment records related to his 
service-connected post-gastrectomy and gastrojejunostomy 
syndrome.  The veteran has not alleged that there are any 
additional medical records related to treatment for a 
psychiatric disorder or the gastrointestinal disorder that 
have not been associated with the claims file.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo several VA examinations related to his claims.

Additionally, the Board sought to obtain a Veterans Health 
Administration (VHA) opinion related to the issue on appeal.  
Following receipt of the VHA opinion, the Board provided the 
veteran with a 60-day period to submit additional argument 
and evidence, which letter was issued on February 28, 2002.  
In May 2002, the veteran's representative submitted 
additional argument and evidence.  Thus, the Board finds that 
the veteran has been given ample notification of what 
information or evidence would be necessary to substantiate 
his claim and provided with opportunities to submit 
additional argument and evidence.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Criteria and Analysis

1.  Service connection

The veteran's service medical records do not refer to 
complaints of or treatment for any psychiatric disorders.  
The Board notes that such finding is not in dispute.  The 
November 1957 separation examination shows that the veteran's 
psychiatric evaluation was normal.

A February 1959 VA examination report shows no abnormal 
findings related to his psychiatric and personality status. 

In an August 1963 statement on appeal, the veteran reported 
that he suffered from continuous nervous tension.  He stated 
that he had noticed at work that he could not get ahead and 
that those people who had been hired after him were being 
promoted ahead of him.  The veteran stated he was afraid that 
he could not perform any other duties and did not participate 
in the company's activities.  As a result, he stated that 
when his co-workers would participate in activities, he felt 
left out.  He stated that his ulcer pain drained him and that 
he lost confidence in himself as a result.  

A September 1963 statement from Philip S. Gorlin, M.D., 
indicated that the veteran had been under his care since 1958 
with a diagnosis of peptic ulcer.  Dr. Gorlin reported that 
as a result of the veteran's ulcer condition and periods of 
hospitalization, he had been unable to work properly which 
had made him more nervous and tended to aggravate his gastric 
symptoms.

In October 1966, the veteran underwent a gastrectomy with 
gastrojejunostomy.  A May 1968 VA examination shows that the 
veteran reported that he had been more nervous and anxious 
following the surgery.  The examiner noted that the veteran 
was "very anxious and nervous."  He entered a diagnosis of 
moderately severe anxiety reaction.  

In a January 1967 statement, the veteran stated that he had a 
severe nervous condition, for which he requested service 
connection, as he had had this problem for more than five 
years and that it was getting worse.  

An April 1967 psychiatric evaluation from Flavio E. Alvarez, 
M.D., shows that he stated that the veteran had presented 
evidence of a maladjustment since his childhood.  The veteran 
reported that he was the oldest of three boys and that he had 
four sisters with two sisters being older than he.  He noted 
the veteran had been overly attached to his father and had 
demonstrated a "great deal of hostility toward women."  Dr. 
Alvarez stated the veteran felt that people rejected and 
disliked him.  He noted the veteran had a great deal of 
insecurity and a lack of self confidence.  He further noted 
that the veteran had been diagnosed with an ulcer in 1957.  
Dr. Alvarez diagnosed premorbid personality with elements 
suggestive of a passive aggressive personality, aggressive 
type, of a schizoid personality and of a paranoid 
personality.  A psychiatric syndrome, borderline state, was 
also diagnosed.  He noted that the veteran's disability was 
manifested by anxiety, affective dullness, aggressive 
behavior, feelings of rejection, insecurity, insomnia, 
anorexia, concretistic thought processes, gastrointestinal 
symptoms, paranoid tendencies, and perceptive disorders.  He 
stated that there was evidence of a life-long maladjustment.

A December 1968 statement from Roberto A. Capestany, M.D., 
shows that the veteran was referred to him regarding possible 
motives behind his behavior.  He noted that "One sees in his 
behavior the effects of high emotional tension[,] which has 
not been resolved and which is in constant conflict."  Dr. 
Capestany stated that the central conflict in the veteran 
appeared to be in his relationship with his wife and mother.  
He noted that the veteran had not outgrown his stage of 
dependence on the protection of his mother and that his 
marriage seemed to be unhappy.  Dr. Capestany opined that 
there were obvious signs of immature personality with 
regressive tendencies and difficulty in expression of 
impulses.  In a separate December 1968 letter, Dr. Capestany 
stated that he had examined the veteran in November 1963 and 
December 1967 and that on both occasions, he found the 
veteran to be suffering from a psychoneurotic disorder, 
anxiety reaction.

A January 1972 VA psychiatric evaluation report shows that 
the examiner stated he had been asked to examine the veteran 
to review his case.  He noted that the content of the 
veteran's thoughts revolved around his physical handicap.  
The examiner stated that the veteran had poor interpersonal 
relationships, particularly with women, including his wife.  
The veteran reported that he often fought with his wife and 
had attacked her last October so that she needed hospital 
care.  He stated the veteran reacted to any psychic tension 
with psychophysiologic responses of the gastrointestinal 
tract or indulged in alcohol.  The veteran reported having 
several accidents during intoxicated states, including one 
wherein he sustained a contusion of the head and chest and a 
cerebral concussion.  The examiner stated that the veteran 
presented with severe anxiety and reported insomnia, 
nightmares, and hyperhidrosis.  He entered a diagnosis of 
anxiety neurosis, chronic, with strong psychophysiologic 
gastrointestinal responses and an alcohol factor.

A January 1972 VA general medical examination report related 
diagnoses including post-gastrectomy syndrome, moderate, with 
superimposed anxiety.

A January 1976 VA psychiatric evaluation report shows that 
the evaluation was conducted by the same examiner who had 
conducted the January 1972 psychiatric evaluation.  He stated 
that the examination had been requested to determine whether 
the veteran's present nervous system was directly due to his 
service-connected stomach disorder.  The examiner noted that 
he had an opportunity to review the claims file and reported 
some of the veteran's history.  The veteran reported that he 
was often insomniac, would wake up in a fright and be jumpy, 
and was easily irritated.  He stated that he got along well 
with his wife.  The examiner stated that the veteran 
typically reacted to psychic stress with somatizations, using 
as a target the gastrointestinal tract.  He entered a 
diagnosis of anxiety neurosis with psychophysiologic 
gastrointestinal responses.  The examiner stated that it was 
his opinion that the veteran's present mental condition was 
directly due to the service-connected condition.

A January 1976 VA gastrointestinal examination report related 
diagnoses including post-gastrectomy syndrome, mild, with 
superimposed psychophysiologic gastrointestinal reaction.  

A March 1976 psychiatric evaluation for Disability 
Determination Program shows that the veteran reported that in 
October 1974, he was robbed by two men at gunpoint.  He 
stated that the assailants took approximately $2000 from the 
office, as well as a watch and ring that the veteran was 
wearing.  The veteran stated the assailants were later 
apprehended and that he identified one of the men and 
testified against him.  He reported that the assailant 
escaped from jail and since that time, he had been extremely 
restless, had difficulty falling asleep, and refused to leave 
his home for fear of being killed by the assailant.  The 
veteran stated that he had always been a nervous person but 
that this incident had deteriorated his condition.  He also 
reported that he suffered from gastric difficulties.  Dr. 
Rene Lopez stated that the veteran was oriented to time, 
place, and person.  She stated the veteran stated he had held 
satisfactory relations with others but that since the 
robbery, he saw each person as a potential enemy.  The 
veteran denied having hallucinations, and Dr. Lopez stated 
that there was no evidence of delusions.  The diagnostic 
impression was anxiety depressive reaction and phobic 
reaction.  

An August 1976 private "hospitalization order" shows that 
the veteran had been hospitalized in October 1975 with a 
tentative diagnosis of reactive paranoid schizophrenia.  The 
order was signed by Dr. Juan Font, a psychiatrist.  An August 
1976 medical certificate shows that the veteran had an "on-
the-job accident" on October 22, 1974 and was treated for 
paranoid psychosis.  The certificate was signed by Dr. Font.

An August 1976 VA hospitalization summary report shows that 
the veteran had been referred for hospitalization.  The VA 
physician stated that the veteran had a history of a work 
accident and "since then[, he] has been agitated, restless, 
insomni[a]c and referential."  A diagnosis of paranoid 
schizophrenia was entered.

An October 1976 psychiatric evaluation by Dr. Font indicates 
that he was examining the veteran for Social Security.  He 
noted that he knew the veteran prior to this evaluation and 
had had an on-the-job accident.  He stated, "I admitted the 
relationship between the illness and job."  He reported that 
the veteran stated he was the second out of seven children 
and that his mother died as a result of pneumonia.  Dr. Font 
stated that the veteran had severe paranoid schizophrenia and 
that his deterioration was severe.

A December 1976 psychiatric evaluation for VA purposes was 
conducted by Dr. Font, a psychiatrist.  He stated that the 
veteran believed, and that he agreed that it seemed possible, 
that he started to be sick while in service.  He stated the 
veteran reported that he felt "sick in his nerves" after he 
entered service and was discharged in 1956.  The veteran 
stated that he was the second of seven children.  Dr. Font 
stated that he knew the veteran prior to this evaluation and 
that the veteran had an on-the-job accident, for which he 
treated the veteran.  The veteran reported that he last 
worked in November 1975 and that he was unable to continue to 
work due to paranoia.  Dr. Font noted that the veteran had 
been a teller at a financial service and was held up in 
October 1974, where one of the assailants had held a gun to 
his head.  The veteran stated that he thought this man was 
going to kill him after this man had escaped from jail.  The 
veteran's wife was present during the evaluation.  She stated 
that the veteran was very anxious and that the veteran was 
never violent with her.  She added that the veteran would 
become crazy if he saw a hold-up on television.  Dr. Font 
stated that the veteran appeared extremely excited.  He 
stated the veteran did not cooperate and left his office 
twice.  He stated the veteran acted bizarrely and was very 
suspicious.  Dr. Font stated that the veteran reported he 
thought someone was going to kill him and that he heard 
distant voices.  The diagnosis was severe paranoid 
schizophrenia.  

A January 1977 private psychiatric evaluation by Dr. Rafael 
M. Baez shows that the veteran reported the 1974 robbery.  
The veteran stated that after the assault, he was able to 
work for one year in spite of the fact that he was feeling 
more nervous; however, he noted that when the assailant 
escaped from jail, he had developed a great fear, to include 
fear of persecution.  The veteran stated that he was the 
second of seven siblings of which three were males and four 
were females.  He stated that his mother died 21 years prior 
from a pulmonary condition.  Dr. Baez concluded the 
following, in part:

When the company was assaulted in front 
of him, he saw how they abused [] a 
pregnant woman[,] which made him feel 
more frustrated, not only because he was 
not able to procreate[,] but that he felt 
helpless and useless for not being able 
to defend a woman who was carrying inside 
what he has wished during his whole life, 
for which he saw himself as a useless 
person and unable to be useful for the 
rest of his life, for which he enters on 
what apparently started as a depression, 
which continued progressing until the 
psychotic status he is undergoing at 
present.

He entered a diagnosis of chronic schizophrenic reaction, 
non-differentiated.

A January 1977 Social Security Administration record shows 
that the veteran had filed a reconsideration and was 
subsequently granted disability benefits.  The document 
reflects that the diagnosis causing the veteran to be 
unemployable was severe paranoid schizophrenia.

A February 1978 private psychiatric evaluation conducted by 
Dr. Luis A. Toro shows that the veteran reported that he had 
been assaulted by two men in 1974 while working.  Dr. Toro 
stated, "Since that time[, the veteran] has become very 
nervous, anxious, restless, frightened and unable to sleep."  
He noted that the veteran continued to work for one year, 
during which time, the veteran's symptoms gradually increased 
in intensity, which had caused him to quit in December 1975.  
The veteran expressed fear in being alone because he was 
afraid that he would harm himself.  Dr. Toro stated that the 
veteran reported drinking to excess every two weeks.  He 
stated the veteran was oriented to time, place, and person 
and did not elicit hallucinations.  The diagnosis was anxiety 
neurosis, moderate to severe.

In a March 1978 "Certificate for the Social Security by 
petition of the patient," Dr. Font stated that he had 
examined the veteran in October 1976, November 1977, February 
1978, and that day in March 1978 and determined that the 
veteran suffered from severe paranoid schizophrenia.  He 
added that the veteran's symptoms of his psychosis were the 
following: (1) his mind would become blank frequently; 
(2) ambivalence; (3) delusions of persecution; (4) auditory 
and visual hallucinations; (5) lived an isolated life; and 
(6) ideas of reference.

A December 1978 private psychiatric evaluation report shows 
that the veteran reported the history of his present illness 
to Dr. Ramon Parrilla Barreras.  Dr. Barreras noted that the 
veteran reported having enlisted in the Navy, where he had 
spent two years obtaining an honorable discharge.  The 
veteran stated that he was the second of eight siblings and 
that his mother died 23 years prior from an asthmatic 
problem.  The veteran stated that he finished high school 
after getting out of service and worked for a financing 
company for 13 years.  Dr. Barreras stated, "Four years ago, 
while the patient was at the company's office, he was 
assaulted by some bandits and although he didn't receive any 
physical damage[,] he got very affected by the incident 
according to his narration."  The veteran noted that he had 
been granted total and permanent disability one month prior.  
The veteran's wife was present during the interview and 
stated that she and the veteran had been married for 14 years 
and that he was not a particularly nervous person but that 
during the last four years, his condition had been very 
serious.  She noted that when the veteran read about crimes 
in the newspaper that he would become very nervous.

Dr. Barreras stated that the veteran had been observed to be 
very tranquil in the waiting room but that since he had 
entered the interviewer's office, the veteran had been more 
anxious, restless, and had hyperventilated.  He noted that 
when he asked the veteran why he could not return to work, 
that the veteran shouted that he could not remember and 
begged the interviewer to let him go.  Dr. Barreras stated 
that the veteran was able to calm down to finish the 
interview.  The veteran reported that he had some nervous 
manifestations prior to the assault but that he could not 
remember them.  Dr. Barreras entered a diagnosis of primary 
disorder of his affect, severe degree depression and that the 
veteran was possibly psychotic.

An April 1979 evaluation report shows that Dr. Font examined 
the veteran.  Under "Development of his emotional illness," 
Dr. Font reported that the veteran had been well until 
October 22, 1975 [sic], at which time, he had had an on-the-
job accident where a robbery took place at his work and a gun 
was held to his head.  Dr. Font stated that since that 
incident, the veteran had been paranoid and believed that the 
man who pointed the gun at him was going to find him and kill 
him.  He stated the veteran had severe referential ideas, 
ambivalence, and manifested severe anxiety with continuous 
motion.  Dr. Font noted the veteran had not improved with 
treatment.  He entered diagnoses of chronic paranoid 
schizophrenia, sterility, and "ulcer stomach operation."

In a May 1979 statement from Dr. Alfredo Hurtado de Mendoza, 
a psychiatrist, shows that the veteran had received treatment 
due to chronic mental disorder.  He stated the veteran had 
persecutory paranoid deliriums, auditory and visual 
hallucinations, and a marked state of anxiety.  He noted the 
veteran's interpersonal relationships were very deteriorated.  
Dr. Mendoza entered a diagnosis of severe paranoid 
schizophrenia.

A June 1979 psychiatric evaluation shows that Dr. Rafael M. 
Baez was asked to evaluate the veteran after the veteran had 
reported that he was very nervous and believed that people 
were persecuting him.  The veteran reported that he saw 
animals climbing up the walls and heard them talking to him.  
He also stated that he would hear whispering and could not 
understand what these voices were saying.  The veteran denied 
feeling persecuted at the time of the evaluation.  Dr. Baez 
entered a diagnosis of chronic, undifferentiated 
schizophrenic reaction.  

A May 1982 private medical record shows that the veteran 
reported that he required an operation due to intractable 
ulcer pain and that he continued to have constant epigastric 
pain, which was not relieved by usual medications.  The 
veteran stated that there were 8 siblings and that his mother 
died a long time ago, but he could not remember the cause.  
Dr. Acisclo M. Marxuach stated that the veteran had been bad 
from nerves "ever since he was assaulted at work [in] 
1974."  Examination of the abdomen revealed tenderness all 
around the upper abdomen.  Dr. Marxuach stated that 
otherwise, the examination was normal.  An upper 
gastrointestinal series revealed a partial gastrectomy with a 
well-functioning gastrojejunostomy.  The diagnostic 
impressions were anxiety neurosis, moderate to severe, 
functional gastrointestinal syndrome, and status post partial 
gastrectomy.

A June 1982 medical certificate from Dr. Font indicates that 
the veteran was suffering from stomach pains and nausea as a 
result of his stomach condition.  He stated that the veteran 
also suffered from severe and chronic schizophrenia, paranoid 
type and was unable to hold a job.

An October 1982 psychiatric evaluation by Dr. J.A. Mojica 
Sandoz indicates that the veteran was being interviewed and 
evaluated for Disability Determination Services.  He stated 
the veteran was markedly anxious during the interview.  Under 
"History and development of complaint," Dr. Sandoz stated 
that the veteran reported he was held up in 1974, when 
working as a collector for a finance company.  The veteran 
stated that the crooks were caught.  He added that he 
continued to work after the incident but was anxious, tense, 
and fearful, as the crooks had threatened to kill him.  The 
veteran stated that the crooks escaped from jail and that one 
of them was caught one block from where he was working and 
was sure that this man was coming to get him.  He reported 
that he had to quit his job and reported his emotional 
condition to the State.  The veteran added that he had 
developed a gastric ulcer and underwent a gastrectomy, at 
which time 75 percent of his stomach was removed.  Dr. Sandoz 
entered a diagnosis of generalized anxiety disorder with 
deep, depressive features.  

An April 1983 Social Security Administration decision shows 
that the Administrative Law Judge (ALJ), who reviewed the 
case, determined that the veteran met the qualifications of a 
disability for Social Security Administration purposes.  In 
the decision, the ALJ noted that the veteran stated he had 
worked from 1964 to 1975 for a financial corporation and 
became the assistant manager at some point.  She noted that 
the veteran had stated that he last worked in 1975 and that 
one year prior to that time, he had been held up at gunpoint.  
She further noted that the veteran reported he had testified 
against the gunman and was hospitalized after one of the 
assailants escaped from jail.

A December 1987 psychiatric evaluation by Dr. Ubaldo 
Bocanegra shows that the veteran reported he was working for 
a car leasing company when two men jumped on the counter and 
put a gun to his head, with one of them telling him that he 
was going to kill the veteran.  The veteran stated that they 
got money and that he continued to work but was "very 
nervous."  He stated that he was fired because he was no 
longer able to work.  He stated he received Workman's 
Compensation and was given a diagnosis of paranoid 
schizophrenia.  The veteran stated that he was from a family 
of 10 siblings, with him being the oldest.  The examiner 
noted that the veteran appeared to be unable to breathe 
easily and appeared very nervous.  He entered a diagnosis of 
post-traumatic stress disorder, which he stated was the 
result of "catastrophic stress."

A June 1989 VA treatment report shows that the veteran was 
diagnosed with dumping syndrome, which was "worsened by 
anxiety."  

A July 1992 psychiatric evaluation report from Dr. Alvarez 
indicates that he first examined the veteran in April 1967.  
He noted that a diagnosis of borderline state was established 
at that time.  Dr. Alvarez stated that while the veteran was 
in service, he was already suffering from a psychiatric 
disorder.  He stated that during service, the veteran was 
totally intolerant of teasing and pranks and reacted 
aggressively, to include threatening to kill another person.  
He added, "Insomnia was severe and developed [sic] the 
clinical features of his peptic ulcer disease."  Dr. Alvarez 
stated that at the current time, the veteran reported severe 
apprehension, restlessness, and feelings of impending 
disaster.  He stated the veteran's mental status was 
characterized by anxiety, ideas of reference, suspiciousness, 
lack of control of aggressive impulses, withdrawal from 
people and interests, obsessiveness, and phobias.  He entered 
a diagnoses of generalized anxiety disorder and paranoid 
disorder, asserting that the psychosocial stressor was the 
veteran's active service.  

An August 1992 VA psychiatric evaluation report shows that 
the examiner had an opportunity to examine the veteran's 
claims file "extensively," to include the medical records.  
The examiner noted that the veteran had been diagnosed with 
various psychiatric disorders, such as schizophrenia and 
anxiety disorder.  He added that the notes from his treatment 
as an outpatient due to his gastrointestinal disorder were 
reviewed and that he confronted the veteran with the 
information provided in the progress notes.  The examiner 
stated that at that time, the veteran became very anxious, 
started to hyperventilate, and began to complain of 
dizziness.  He noted, however, that the veteran was "very 
well aware of the interview situation" and that his 
responses were relevant, coherent, and logical.  The examiner 
stated there was no evidence of psychotic symptoms and that 
the veteran's thought content was free from hallucinations 
and delusions.  He stated the veteran had a great deal of 
anxiety with strong hysterical components.  He noted the 
veteran mentioned having problems but could not describe any 
specific difficulties.  The diagnosis entered was generalized 
anxiety disorder with strong hysterical components.  As to 
psychosocial stressor, the examiner stated the veteran had a 
histrionic component to his personality.

In a December 1994 psychiatric examination report addendum, 
the VA examiner noted that he had read all the evidence in 
the veteran's claims folder paying special attention to 
previous reports, including those of different private 
psychiatrists.  The examiner stated that it was his opinion 
that the predominant symptomatology presented by the veteran 
was consistent with a generalized anxiety disorder with very 
strong histrionic components.  He stated that he did not find 
evidence to sustain that the veteran's condition was 
secondary to his stomach condition.  The examiner commented 
that on the contrary, that it was the veteran's 
neuropsychiatric disorder, with most all the somatic 
components associated to hysterical characteristics (such as 
hyperventilation, increased abdominal cramps and 
gastrointestinal disturbances, dizziness, near-fainting 
sensation, etc.), that could, in a given situation, have an 
aggravating effect on his gastrointestinal system.

A February 1995 VA examination report shows that the veteran 
was seen for his service-connected post-gastrectomy and 
gastrojejunostomy syndrome.  The examiner stated that the 
veteran reported a history of a neuropsychiatric condition 
since the 1950's.  Following the examination, she stated that 
the veteran had a severe gastrointestinal disorder and also 
psychiatric disease, which had coexisted for such a long time 
that it was difficult to determine which came first.

A February 2000 letter from Dr. Alvarez shows that he had 
treated the veteran from August 1985 to August 1996.  He 
stated that the veteran was considered to be incapacitated at 
60 percent by VA.  He added, "[The veteran] is also 
considered incapacitated by Social Security because of peptic 
ulcer disease and nervous disorder."  Dr. Alvarez opined 
that the veteran's psychiatric diagnoses were generalized 
anxiety disorder and intermittent explosive disorder on Axis 
I and paranoid personality disorder on Axis II.  He stated 
that the purpose of this letter was to establish that the 
veteran's psychiatric disorder was service connected.  Dr. 
Alvarez asserted that while the veteran was in service, he 
had suffered from severe anxiety, ideas of reference, 
suspiciousness, ideas of persecution, lack of control of his 
aggressive impulses, withdrawal from people, obsessive 
thoughts, and impaired concentration.  He concluded, "There 
is no doubt in my mind that in the same way his peptic ulcer 
disease is service connected, his nervous disorder also is 
service connected.  Actually, I can not see how one condition 
can be separated from the other.  [The veteran] has been 
totally incapacitated for years."

In November 2001, the Board solicited a VHA opinion.  The 
Board asked that the veteran's claims file be reviewed by a 
psychiatrist and that the physician state whether it was as 
likely as not that the veteran's psychiatric disorder was 
related to the veteran's service and/or related to the 
veteran's service-connected post-gastrectomy and 
gastrojejunostomy syndrome.  A response from a VA 
psychiatrist was received in January 2002.  In his response, 
the VA psychiatrist stated that the veteran's legitimate 
psychiatric diagnosis was generalized anxiety disorder.  He 
determined that such diagnosis was not related to the 
veteran's service, as there were no independent sources in 
the medical history, which could provide evidence that the 
veteran had anxiety while in service or within one year 
following the veteran's discharge from service.  The VA 
psychiatrist also opined that the veteran's generalized 
anxiety disorder was not related to the service-connected 
post-gastrectomy and gastrojejunostomy syndrome.  He stated 
that in a lot of psychiatric reports, a relationship was made 
between the veteran's anxiety and his ulcer and 
gastrointestinal symptoms.  However, he noted that in the 
January 1976 report, the VA examiner stated that the veteran 
typically reacted to psychic stress with somatizations using 
the gastrointestinal as a target object.  Thus, he stated 
that the VA examiner was saying that psychic stress affected 
the veteran's gastrointestinal tract-not that the 
gastrointestinal tract was affecting his anxiety.  The VA 
psychiatrist noted that at the end of the examination report, 
that the examiner stated the opposite-that the veteran's 
anxiety was directly due to the service-connected disorder.  
The VA psychiatrist further stated, in part:

Peptic ulcer is a separate diagnosis[,] 
as is anxiety.  However, it is known that 
anxiety can increase the symptoms of 
gastric distress secondary to peptic 
ulcers, but anxiety does not have to 
cause peptic ulcers.  In addition, 
physical illness is known to produce 
anxiety in individuals.  However, in his 
case[,] there is no documentation that 
the anxiety was produced by the veteran's 
ulcer and there is no documentation that 
the anxiety was produced after the 
gastrectomy and gastrojejunostomy.

He stated that the same VA examiner had noted in a January 
1974 (although the correct date is January 1972) examination 
report that the veteran reacted to any psychic tension with 
psychophysiologic responses of the gastrointestinal tract, 
which meant that the anxiety caused the psychophysiologic 
reaction-not vice versa.  The VA psychiatrist concluded that 
he did not find evidence to sustain that the psychiatric 
condition was secondary to the stomach condition.  He noted, 
however, that the veteran's neuropsychiatric disorder would 
have an aggravating effect on his gastrointestinal system, 
which seemed to be a common threat in most of the psychiatric 
reports.

An April 2002 opinion by Dr. Eric M. Gerdeman, a 
psychologist, indicates that he believes that the claims file 
shows that the generalized anxiety disorder is due to or 
secondary to the service-connected post-gastrectomy and 
gastrojejunostomy syndrome.  Dr. Gerdeman noted that he 
agreed with the VA psychiatrist's finding that the 
appropriate psychiatric diagnosis was that of generalized 
anxiety disorder.  He also noted that he agreed that the 
service medical records show no treatment for a psychiatric 
disorder.  However, he stated that affidavits provided by the 
veteran and a fellow serviceman provided subjective and 
objective descriptions of the veteran's condition in service.  
Dr. Gerdeman stated he disagreed with the January 2002 
medical opinion by the VA psychiatrist as to his statement 
that he did not find any documentation that the anxiety was 
produced after the gastrectomy and gastrojejunostomy, as 
there was clear evidence of record that the service-connected 
post-gastrectomy and gastrojejunostomy syndrome had caused 
anxiety.  He summarized his findings as follows:

[The veteran] is service connected for a 
stomach condition.  The question is 
whether his mental condition (Anxiety 
neurosis in DSM II or Generalized Anxiety 
Disorder in DSM III and IV) is due or 
secondary to his medical condition.  My 
clinical opinion is that his medical 
condition (stomach problems) existed 
first, that his emotional response or way 
of coping with his medical problems was 
through increased anxiety and worry 
(nervousness in his terms), which 
resulted in a mental disorder and severe 
impairment in his social and vocational 
functioning.  Certainly, his nervousness 
or emotional tension would aggravate his 
medical or stomach condition but it did 
not cause the medical condition because 
it is secondary to the medical condition.  
The mental disorder developed as a result 
of[,] or in response to[,] his medical 
condition.  Without the medical (stomach) 
condition, he would not have developed or 
acquired this mental disorder or 
condition.  There is very clear 
documentation by [a VA examiner] 
(1/21/76) that the mental condition is 
directly due to the service[-]connected 
condition.

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
1991), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2001).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of service connection for a psychiatric 
disorder as being secondary to service-connected post-
gastrectomy and gastrojejunostomy syndrome.  The reasons 
follow.

The evidence in favor of the veteran's claim is the January 
1976 VA psychiatric evaluation wherein the examiner opined 
that anxiety neurosis with psychophysiologic gastrointestinal 
responses was directly due to the service-connected 
condition.  Additionally, in the December 1976 psychiatric 
evaluation by Dr. Font, he stated he agreed with the veteran 
that the veteran had been "sick in the nerves" while in 
service.  Also, in a July 1992 psychiatric evaluation by Dr. 
Alvarez, he stated that the veteran had been suffering from a 
psychiatric disorder while in service.  While Dr. Font and 
Dr. Alvarez do not specifically relate the psychiatric 
disorder to the veteran's gastrointestinal disorder, the 
Board still finds that it is evidence that supports the 
veteran's claim, as the veteran had developed, without 
question, his ulcer disorder while in service.  In a February 
2000 letter, Dr. Alvarez asserted that the veteran's 
psychiatric disorder was service connected.  He connected the 
psychiatric disorder to the gastrointestinal disorder by 
stating, "Actually, I can not see how one condition can be 
separated from the other."

Finally, evidence that supports the veteran's claim is Dr. 
Gerdeman's opinion, wherein he states that the veteran's 
psychiatric disorder developed as a result of the service-
connected post-gastrectomy and gastrojejunostomy syndrome.

The evidence against the veteran's claim that a psychiatric 
disorder is proximately due to or the result of the service-
connected post-gastrectomy and gastrojejunostomy syndrome is 
described below.

A January 1972 VA psychiatric evaluation report shows that 
the examiner stated that the veteran reacted to any psychic 
tension with psychophysiological responses of the 
gastrointestinal tract.  He entered a diagnosis of anxiety 
neurosis with psychophysiological gastrointestinal responses.  
This establishes that a psychiatric disorder caused or 
aggravated the gastrointestinal disorder, which is the 
opposite of what the veteran seeks to prove.  The same 
examiner examined the veteran in January 1976.  In that 
report, the examiner reiterated that the veteran typically 
reacted to psychic stress with somatizations using as a 
target his gastrointestinal tract.  He entered a diagnosis of 
anxiety neurosis with psychophysiologic gastrointestinal 
responses.  These statements, again, establish a psychiatric 
disorder caused the veteran's gastrointestinal symptoms.  
This is evidence against the veteran's claim, as it does not 
establish that a psychiatric disorder was caused by the 
service-connected post-gastrectomy and gastrojejunostomy 
syndrome.

This leads to a discussion of the January 1976 psychiatric 
evaluation report.  The Board finds that the VA examiner's 
conclusion in the report that the veteran's present 
psychiatric disorder was directly due to the service-
connected condition to be undermined by the findings reported 
by that same examiner in both the January 1972 and January 
1976 psychiatric evaluation reports.  His findings in these 
two reports are in direct contradiction with his January 1976 
conclusion.  The Board cannot accept the examiner's final 
conclusion blindly when he asserts the opposite relationship 
in the January 1972 evaluation report and in the body of the 
January 1976 evaluation report and then states the opposite 
conclusion in the January 1976 report.  The examiner reported 
twice in the January 1972 evaluation report that the 
veteran's psychiatric disorder caused gastrointestinal 
symptoms.  He again reported twice in the body of the January 
1976 evaluation report that the veteran's psychiatric 
disorder caused gastrointestinal symptoms.  However, at the 
end of his January 1976 evaluation report, he reported a 
conclusion that is inconsistent with the findings he 
previously reported. 

Although the examiner's conclusion that the veteran's 
psychiatric disorder is the result of the service-connected 
post-gastrectomy and gastrojejunostomy syndrome is evidence 
which supports the veteran's claim, the Board must balance 
the conclusion against the examiner's prior statements.  
Here, the Board notes that this internal inconsistency within 
the January 1976 evaluation report lessens the probative 
value of the conclusion, and, in fact, lessens the probative 
value of the entire January 1976 psychiatric evaluation 
report.  This determination by the Board is substantiated by 
the fact that the VA psychiatrist, in his January 2002 
opinion, noted the inconsistency in the examiner's findings 
and conclusion.  The Board cannot accept a conclusion that 
contradicts the medical findings reported in the same record.  
When the examiner reported two times in the January 1972 
evaluation report that the veteran's psychiatric disorder 
caused gastrointestinal symptoms and again reported that same 
finding (two times) in the January 1976 evaluation report, 
but then came to the opposite conclusion, the Board finds 
that the probative value of such evaluation report is 
lessened considerably.

Numerous psychiatric evaluations dated between 1976 and 1987 
show that the veteran was diagnosed with various psychiatric 
disorders, which diagnoses were attributed to the October 
1974 incident, when the veteran was held up at gunpoint while 
working for a financial institution.  This is evidence 
against the veteran's claim, as it establishes that the 
veteran developed a psychiatric disorder as result of the 
October 1974 incident and not the service-connected 
gastrointestinal disorder.  For example, an August 1976 VA 
hospitalization summary report shows that the veteran had 
been hospitalized with paranoid schizophrenia.  The examiner 
had noted that the veteran had a work accident and since that 
time, he had been agitated, restless, insomniac, and 
referential.  In an October 1976 psychiatric evaluation by 
Dr. Font, he noted that he had "admitted the relationship" 
between the veteran's psychiatric illness and his on-the-job 
incident.  In a January 1977 psychiatric evaluation report, 
Dr. Baez noted the October 1974 incident and concluded that 
such incident had caused depression in the veteran, which 
progressed into a psychosis of schizophrenic reaction.  In a 
February 1978 psychiatric evaluation report, Dr. Toro stated 
that since the October 1974 incident, the veteran had become 
very anxious, restless, frightened, and unable to sleep.  He 
diagnosed anxiety neurosis.  

In a December 1978 psychiatric evaluation report, Dr. 
Barreras stated that the veteran had reported to him that he 
was very affected by the October 1974 incident.  In an April 
1979 evaluation report, Dr. Font stated that the veteran had 
been well until the incident at work and noted that since 
that incident, the veteran had been paranoid and believed 
that the man who pointed the gun at him was going to find him 
and kill him.  Dr. Font entered a diagnosis of paranoid 
schizophrenia.  In a May 1982 private medical record, Dr. 
Marxuach stated that the veteran had been bad from nerves 
since the October 1974 incident at work.  He entered a 
diagnosis of anxiety neurosis.  In an October 1982 
psychiatric evaluation report, Dr. Sandoz reported the 
"history and development of the complaint" by addressing 
the October 1974 incident.  He entered a diagnosis of 
generalized anxiety disorder.  In a December 1987 evaluation 
report, Dr. Bocanegra reported only the October 1974 
incident, noted that the veteran reported that he was no 
longer able to work from being "very nervous," and 
diagnosed the veteran with post-traumatic stress disorder as 
a result of "catastrophic stress."  

The Board finds that the above-described evaluation reports 
are evidence against the veteran's claim that his psychiatric 
disorder is the result of his service-connected post-
gastrectomy and gastrojejunostomy syndrome.  During these 
evaluations, the veteran sometimes reported that he had 
undergone surgery for his gastrointestinal disorder; however, 
such statements were provided as medical history, as opposed 
to complaints that his gastrointestinal disorder had caused 
his psychiatric disorder.  Rather, the veteran's complaints 
as to his psychiatric status clearly surrounded the October 
1974 incident, when a man held a gun to his head and robbed 
the veteran while at work.  It is clear from the psychiatric 
evaluation reports that this incident had a major effect on 
the veteran.  During the above-described evaluations, the 
veteran himself essentially attributed his psychiatric 
complaints to the October 1974 incident.  He began 
complaining of paranoia, fears of persecution, suspiciousness 
of others, etc.  While the veteran is not competent to state 
that he developed a psychiatric disorder as a result of the 
October 1974 incident, his reports of psychiatric symptoms as 
a result of the October 1974 incident are statements against 
interest before VA, which give the Board a basis to put more 
probative value into his psychiatric complaints in these 
evaluation reports, than to his allegations that he incurred 
a psychiatric disorder in service or as a result of the 
service-connected post-gastrectomy and gastrojejunostomy 
syndrome.

Additional evidence against the veteran's claim is the 
December 1994 VA psychiatric evaluation report.  The examiner 
who submitted this report had examined the veteran in August 
1992.  In the December 1994 report, he noted that he had had 
an opportunity to review the veteran's claims file and did 
not find evidence to sustain that the veteran's psychiatric 
disorder was secondary to the service-connected post-
gastrectomy and gastrojejunostomy syndrome.  Such opinion was 
based upon examination of the veteran and review of the 
claims file both at the time of the August 1992 examination 
and the time of the December 1994 addendum.  Thus, the Board 
accords such opinion considerable weight.

Finally, in a January 2002 opinion, a VA psychiatrist, after 
having reviewed the evidence of record, stated that he found 
no documentation in the record that the veteran's anxiety was 
produced by the veteran's ulcer.  He noted that peptic ulcer 
disease was a separate diagnosis from anxiety, but that it 
was known that anxiety could increase symptoms of gastric 
distress but that anxiety did not necessarily cause peptic 
ulcers.  The VA psychiatrist further noted that a physical 
illness could produce anxiety in individuals, but he did not 
see evidence of such in the veteran's case.

The Board finds that the evidence against the veteran's claim 
preponderates the evidence for the veteran's claim.  
Undermining the evidence for the veteran's claim are opinions 
based upon history reported by the veteran.  The Board has 
thoroughly reviewed the evidence of record and finds that the 
veteran's statements during examinations and statements he 
submitted to VA to be not credible.  First, the Board notes 
that depending on whether the veteran is seeking disability 
benefits from the Social Security Administration versus VA, 
will depend on the story he tells of what has caused his 
psychiatric disorder.  For the Social Security 
Administration, he tells the story of assailants coming into 
his place of work in October 1974 and holding a gun to his 
head.  The Board believes that this incident occurred.  For 
VA, however, the veteran complains that he either developed 
the psychiatric disorder in service or as a result of the 
service-connected post-gastrectomy and gastrojejunostomy 
syndrome.  The Board finds that the veteran's varying of 
stories of when he incurred a psychiatric disorder between VA 
and the Social Security Administration is indicative of a 
lack of credibility on his part.

Prior to the October 1974 incident, the veteran did not 
attribute fears of being persecuted to service.  In fact, in 
August 1963, he reported feeling left out while in service 
and that people were being promoted faster than he was.  He 
also stated that his ulcer drained him and that he lost 
confidence in himself.  Such complaints do not show fears of 
persecution, suspiciousness, or ideas of reference.  However, 
in the February 2000 letter from Dr. Alvarez, he stated that 
while the veteran was in service, he suffered from severe 
anxiety, ideas of reference, suspiciousness, ideas of 
persecution, lack of control, etc.  It is clear that this 
medical opinion was based solely on the veteran's report of 
history, which, as stated above, the Board finds is not 
credible.  Dr. Alvarez's statements are contradictory to the 
veteran's original complaints of feeling left out while in 
service.  The allegations the veteran made in 1963 were prior 
to the October 1974 incident.  The evidence dated prior to 
1974 does not show complaints by the veteran that he felt 
persecuted or was suspicious.  The veteran began reporting 
such symptoms after he was held up at gunpoint.  The Board 
gives Dr. Alvarez's February 2000 opinion little probative 
value, as it is not bound to accept medical opinions which 
are based on a history supplied by the veteran, where that 
history is unsupported or based on inaccurate factual 
premises.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Additionally, the Board notes that initially when Dr. Alvarez 
examined the veteran in April 1967, he determined that the 
veteran had presented evidence of a maladjustment since his 
childhood and diagnosed the veteran with various personality 
disorders.  He noted at the beginning of his report that the 
veteran had come to his office for the purpose of trying to 
establish that his present nervous condition existed while he 
was in service.  At the end of his report, he reiterated that 
there was evidence in evaluating the veteran of a "life[-
]long maladjustment."  This would establish that the veteran 
had a pre-existing psychiatric disorder.  However, Dr. 
Alvarez subsequently changed his determination to the veteran 
having developed a psychiatric disorder while in service.  
Such inconsistency accords Dr. Alvarez's opinions even less 
probative value.

In addition, the Board must address other unreliable history 
provided by the veteran, which has also caused the Board to 
doubt his credibility.  In the various treatment reports of 
record, the veteran sometimes reported family history, to 
include the number of siblings that he had.  This, too, has 
varied.  For example, in April 1967, the veteran reported 
that he was the oldest of three boys and that he had four 
sisters with two sisters being older than he.  This would 
place the veteran as the third oldest sibling out of seven 
siblings.  In December 1976, he reported he was the second of 
seven children.  In December 1978, the veteran stated that he 
was the second of eight siblings.  In May 1982, the veteran 
reported eight siblings in total.  In December 1987, he 
stated there were a total of 10 siblings with him being the 
oldest.  Although such facts have no relevance as to the 
issue of whether the veteran's psychiatric disorder is 
proximately due to or the result of the service-connected 
disorder, the Board finds that the veteran's various reports 
of how many siblings he has and where he stands among them in 
age raises questions as to his credibility as a historian.  
Cumulatively, the Board finds that the veteran is not a 
reliable historian.  Such finding would apply to the December 
1976 psychiatric evaluation report prepared by Dr. Font and 
the July 1992 and February 2000 psychiatric evaluation 
reports prepared by Dr. Alvarez, wherein they attempted to 
establish a nexus between the veteran's psychiatric disorder 
and service or the veteran's service-connected disability.  
In those reports, the examiners based their medical opinions 
on history provided by the veteran.  Thus, those reports, 
which were considered to be evidence supporting the veteran's 
claim, are accorded little probative value, as their 
conclusions are based on history provided by the veteran, 
which conclusions can be no better than the facts alleged by 
the veteran.  Swann, 5 Vet. App. at 233; see also Coghill v. 
Brown, 8 Vet. App. 342, 345-46 (1995).  

The Board notes that Dr. Gerdeman addresses the September 
1963 statement from Dr. Gorlin as supporting his conclusion 
that the veteran developed a psychiatric disorder as a result 
of his ulcer disorder.  Dr. Gorlin stated that as a result of 
the veteran's ulcer condition and periods of hospitalization, 
he had been unable to work properly, which had made him more 
nervous and tended to aggravate his gastric symptoms.  Dr. 
Gorlin does not indicate what specifically made the veteran 
more nervous-his ulcer condition and periods of 
hospitalization or his inability to work "properly" at that 
time.  Additionally, Dr. Gorlin does not state that the 
veteran developed a psychiatric disorder.  Describing that 
the veteran became more nervous does not indicate a 
psychiatric disorder.  Even if the Board accepted Dr. 
Gorlin's opinion as establishing that the veteran had 
developed a psychiatric disorder as a result of his service-
connected disorder, the Board finds that this statement does 
not outweigh the medical evidence against the veteran's 
claim.  

In considering Dr. Gerdeman's opinion as evidence which 
supports the veteran's claim, the Board notes that such 
opinion is lacking in some respects.  Specifically, Dr. 
Gerdeman states that without the veteran's post-gastrectomy 
and gastrojejunostomy syndrome "he would not have developed 
or acquired this mental disorder or condition."  Such 
statement is in direct conflict with the numerous psychiatric 
evaluations, discussed above, wherein medical professionals 
attribute the veteran's psychiatric disorder to the October 
1974 incident.  The Board finds that the probative value of 
Dr. Gerdeman's opinion is lessened as a result of his failure 
to address or discuss in his April 2002 opinion such a 
significant incident in the veteran's life, as the veteran 
was determined to be unemployable by the Social Security 
Administration approximately one year after the incident as a 
result of the incident.  The veteran suffered from severe 
paranoia and fears of being persecuted as a result of the 
incident; however, Dr. Gerdeman neglected to address the 
incident and how that could have affected his psychiatric 
disorder.  Instead, he attributed the veteran's psychiatric 
disorder solely to the service-connected post-gastrectomy and 
gastrojejunostomy syndrome, as though there could be no other 
etiology to the veteran's psychiatric disorder.  Had Dr. 
Gerdeman addressed the October 1974 issue and stated that he 
did not believe that such caused the veteran's current 
psychiatric disorder, that would have given his statement 
more probative value, as it would have showed that he weighed 
all the evidence in the record.  Again, the Board finds that 
the probative value of Dr. Gerdeman's opinion is lessened for 
these reasons. 

The Board is aware that the VA psychiatrist's January 2002 
medical opinion does not address the October 1974 incident 
either; however, in its November 2001 request, the Board 
asked very specific questions, which did not include a 
question as to the determination of the etiology of the 
veteran's psychiatric disorder.  Rather, the Board sought 
only whether there was a relationship between the veteran's 
psychiatric disorder and his service or his service-connected 
post-gastrectomy and gastrojejunostomy syndrome.  Thus, the 
Board does not find that the probative value of the VA 
psychiatrist's January 2002 opinion is lessened as a result 
of his failure to address the October 1974 incident.

Dr. Gerdeman bases much of his opinion on history provided by 
the veteran.  The Board has determined that the veteran's 
statements are not credible.  Thus, as stated above, an 
opinion based on the veteran's statements can be no better 
than the facts alleged by the veteran, which also lessens the 
probative value of Dr. Gerdeman's opinion.  Swann, 5 Vet. 
App. at 233; see also Coghill, 8 Vet. App. at 345-46.  

The Board finds that the most probative evidence of record 
are the December 1994 the January 2002 medical opinions.  
There, both psychiatrists had an opportunity to review the 
claims file and both determined that there was no objective 
evidence to substantiate the veteran's allegation that he 
incurred a psychiatric disorder as a result of the service-
connected post-gastrectomy and gastrojejunostomy syndrome.  
The Board finds that such opinions outweigh the January 1976 
VA opinion, for the reasons stated above, and Dr. Gerdeman's 
April 2002 opinion, for the reasons stated below. 

The Board notes that the veteran's representative has 
asserted that the April 2002 opinion is the "most reliable, 
comprehensive, and credible medical opinion of record."  
(Emphasis added.)  However, it must be noted that the opinion 
submitted by Dr. Gerdeman is not a medical opinion, as he is 
a psychologist-not a psychiatrist, and his curriculum vitae 
shows that he did not attend medical school nor receive any 
medical training.  In this case, the issue revolves around 
whether a medical condition has caused a psychiatric 
disorder.  The Board has difficulty relying on an opinion of 
a professional with no medical training that a medical 
disorder has caused a psychiatric disorder.  Thus, the Board 
finds that this also lessens the probative value of Dr. 
Gerdeman's opinion.  

Additionally, the Board notes that the veteran's 
representative has asserted that the Board would be "hard 
pressed to find the VHA opinion more credible than Dr. 
Gerdeman's analysis."  The issue is not credibility of the 
opinions; rather, the issue is the probative value of the 
opinions.  The Board finds that the December 1994 and January 
2002 opinions by VA psychiatrists are more probative than Dr. 
Gerdeman's opinion.  The VA psychiatrists are medical 
professionals, who have been trained in medicine and whose 
specialty is psychiatry.  Thus, the VA psychiatrists have the 
medical expertise to opine as to whether a medical condition 
caused a psychiatric disorder.  Here, both VA psychiatrists 
have stated that the veteran's service-connected post-
gastrectomy and gastrojejunostomy syndrome did not cause the 
psychiatric disorder.  On the other hand, Dr. Gerdeman has 
asserted that the post-gastrectomy and gastrojejunostomy 
syndrome caused the psychiatric disorder.  As stated above, 
the Board finds that a professional's opinion, who has no 
medical training whatsoever, which addresses a relationship 
between a medical condition and a psychiatric condition, has 
less probative value than a medical professional's opinion, 
who has a minimum of four years of medical training.  The 
Board does not doubt the qualifications of Dr. Gerdeman-he 
is clearly a doctor of psychology, and his curriculum vitae 
is impressive.  However, Dr. Gerdeman is not a medical 
professional, and the Board cannot give his opinion, which 
involves asserting that a medical condition, such as the 
veteran's gastrointestinal disorder, caused the veteran's 
psychiatric disorder, as much probative value as it can to 
medical professionals' opinions.

The veteran's representative asserts that the VA 
psychiatrist's use, in the January 2002 medical opinion, of 
the wrong name of the examiner, who had made a connection 
between the veteran's service-connected post-gastrectomy and 
gastrojejunostomy syndrome and a psychiatric disorder, shows 
that the VA psychiatrist did not review the veteran's claims 
file thoroughly.  The Board notes that at the very top of the 
VA psychiatrist's January 2002 medical opinion, he indicates 
that he had dictated his findings.  The veteran's 
representative has also advanced arguments as to incorrect 
names and incorrect dates used by the VA psychiatrist.  Such 
discrepancies have been noted and are a source of some 
concern, but in the final analysis, of paramount 
consideration in this is the matter of ascertaining what 
medical/psychiatric etiological principles are controlling, 
and the factual discrepancies, which have been cited, are not 
found to be of such significance as to render invalid any 
conclusion reached or to materially affect or deprive those 
opinions of probative value.  The VA psychiatrist, in his 
January 2002 opinion, quoted statements in psychiatric 
evaluation reports, which statements are accurate.  The name 
of the examiner and the date of the examination report are 
insignificant compared to the actual findings within the 
report.  Thus, the Board finds no basis to discredit the VA 
psychiatrist's findings on the bases that the name of the VA 
examiner and the date of the evaluation report are incorrect.

Thus, in conclusion, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  The Board 
finds that the VA psychiatrists's findings in the December 
1994 psychiatric evaluation report and the January 2002 
medical opinion are the most probative evidence of record.  
Both based their opinions following review of the claims file 
and on medical principles.  The Board has found that the 
probative value of the evidence that supported the veteran's 
claim has been lessened for various reasons, such as those 
opinions which were based on history reported by the veteran 
and Dr. Gerdeman's opinion, which is an opinion by a 
professional without medical training.  As stated above, the 
issue in this case involves whether a medical condition 
caused a psychiatric disorder.  The Board finds that 
statements made by medical professionals regarding a medical 
condition causing a psychiatric disorder are more probative 
than a professional's opinion, who has no medical training.  
For the reasons stated above, the Board finds that the VA 
psychiatrists's medical opinions of December 1994 and January 
2002 outweigh Dr. Gerdeman' opinion.

The Board is aware that the veteran's representative has 
accused VA of attempting to find negative evidence to refute 
the positive evidence of record.  The veteran's 
representative bases this determination on the fact that the 
January 1976 VA psychiatric evaluation report had been of 
record for some time, which he states essentially established 
the necessary nexus evidence that the service-connected 
gastrointestinal disorder caused the psychiatric disorder.  
The Board has stated above why it has found the January 1976 
report to be of lesser probative value (internal 
inconsistency).  In seeking to obtain a VHA opinion, the 
Board was well within the rights that have been conferred by 
both Congress and the Secretary of VA.  See 38 U.S.C.A. 
§ 7109(a) (West 1991); 38 C.F.R. § 20.901(a) (2001); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) ("If the 
medical evidence of record is insufficient, or, in the 
opinion of the [Board], of doubtful weight or credibility, 
the [Board] is always free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or [quoting] recognized treatises"). 

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.  
The Board has based its decision that the preponderance of 
the evidence is against the veteran's claim for the reasons 
stated above, which reasons the Board finds are 
comprehensive.  See id.  

Although the veteran has alleged that his psychiatric 
disorder is due to his service-connected post-gastrectomy and 
gastrojejunostomy syndrome, he is not competent to state the 
etiology of his psychiatric disorder, as that requires a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The preponderance of evidence is against the veteran's claim 
for service connection for a psychiatric disorder, as being 
secondary to service-connected post-gastrectomy and 
gastrojejunostomy syndrome, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

2.  Increased evaluation

As stated above, the issue before the Board is whether the 
veteran is entitled to an evaluation in excess of 60 percent 
beginning October 6, 1998, for post-gastrectomy and 
gastrojejunostomy syndrome.  

An August 1998 VA gastrointestinal examination in August 1998 
shows that the veteran reported having dumping syndrome with 
diarrhea and dizziness.  The examiner noted that there was no 
evidence of circulatory disturbances after meals with 
possible nausea.  The veteran stated he had epigastric 
discomfort and that he had episodes of colic on occasion.  
The examiner noted that the veteran was complaining of loss 
of weight and that his current weight was 138 pounds with a 
previous weight of 143 pounds.  The examiner stated that 
there were no signs of anemia.  He stated that the 
anastomosis system was adequate and that dumping syndrome was 
suspected. The examiner reported that the veteran had small 
diverticular image and stomach cardia with no evidence of 
partial obstruction.  The examiner stated that the laboratory 
tests were within normal limits.  The diagnoses entered were 
status post-partial gastrectomy with gastrojejunostomy 
Billroth II with normal distensibility of the anastomosis and 
dumping syndrome.

Private treatment records dated in October 1998 indicated 
that the veteran continued to receive treatment for his 
gastrointestinal disorder.  An October 1998 endoscopy report 
noted that the veteran reported significant weight loss (20 
pounds), chills after meals, abdominal pain and diarrhea.  
The impression was bile gastritis and status post Billroth 
II.  In an October 1998 statement from Miguel A. Migraner, 
M.D., he stated that the veteran suffered from dumping 
syndrome status post-gastrectomy.  Dr, Migraner stated also 
that the veteran had gastritis.

A January 1999 rating decision increased the disability 
evaluation assigned for the veteran's service-connected 
gastrointestinal disorder to 60 percent effective October 6, 
1998. The 60 percent disability evaluation has remained in 
effect.

An April 1999 VA hospitalization summary report shows that 
the veteran underwent an upper endoscopy as a result of 
gastrointestinal bleeding.  A small hiatal hernia was found 
in the esophagus.  Mucosal abnormalities were noted in the 
stomach, which were of an erythematous appearance and diffuse 
edema.  The examiner noted that there was a large gastric 
ulcer of linear shape located in the inferoposterior wall of 
the anastomosis area.  There was no active bleeding in the 
stomach reported.  The examiner noted that surgical changes 
were present.  The impressions were hiatal hernia, 
nonspecific gastritis, gastric ulcers, which were noted to be 
"marginal," and surgical changes of the stomach.  

A November 1999 VA examination report shows that the veteran 
reported vomiting in the morning of bile contents.  The 
veteran denied hematemesis, but referred to melena, the last 
episode being in April 1999.  The veteran complained of 
dizziness, nausea, and diaphoresis 10 minutes after meals.  
He complained of diarrhea on a daily basis, and denied 
constipation.  The veteran also reported epigastric pain 
associated with nausea and vomiting, especially on an empty 
stomach.  The examiner stated that the veteran weighed 146 
pounds and was five feet, seven inches tall.  She stated the 
veteran was well nourished.  She stated there were no signs 
of anemia.  

A December 1999 upper gastrointestinal showed no evidence of 
a hiatal hernia; however, gastroesophageal reflux was 
elicited below carinal level.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected post-gastrectomy and 
gastrojejunostomy syndrome is evaluated under Diagnostic Code 
7308.  Under that Diagnostic Code, which addresses 
postgastrectomy syndromes, a 60 percent evaluation requires 
severe post-gastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  38 C.F.R. § 4.114, Diagnostic Code 7308.  This is 
the maximum schedular rating assignable under this code.  See 
Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 60 percent for post-gastrectomy 
and gastrojejunostomy syndrome.  The Board observes that the 
clinical and other probative evidence of record fails to 
indicate that the veteran suffers from symptomatology 
productive of more than severe post-gastrectomy syndrome 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia for the period beginning October 
6, 1998.  See 38 C.F.R. § 4.114, Diagnostic Code 7308.  The 
Board notes that the maximum schedular evaluation assigned 
for the disability at issue is already in effect.  There is 
no other applicable rating diagnostic code under which a 
higher rating may be assigned, thus the Board must consider 
whether the veteran is entitled to an extraschedular 
evaluation.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

The Board is aware that in the joint motion for remand, the 
parties asserted that the Board had relied on an August 1998 
VA examination report in determining that an evaluation in 
excess of 60 percent for post-gastrectomy and 
gastrojejunostomy syndrome was not warranted, which report 
showed that the examiner did not have an opportunity to 
review the veteran's claims file.  The Board notes that in 
the November 1999 examination report, the examiner also noted 
that the veteran's claims file or medical records were not 
available for the evaluation.  The issue before the Board is 
whether the veteran is entitled to an evaluation in excess of 
60 percent as of October 1998.  The Court has consistently 
held that where an increase of disability evaluation is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the veteran is at the maximum evaluation for his 
service-connected disability.  Thus, regardless of his 
medical history, an increased schedular evaluation is not 
available, as he is at the maximum evaluation for his 
service-connected disability.  Thus, the Board finds that the 
examiners's inability to review the veteran's claims file did 
not take away the probative value of the medical findings 
reported in the examination reports.  

Additionally, the Board has considered whether an 
extraschedular evaluation should be considered.  The evidence 
of record does not show that the veteran has such marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The Board emphasizes 
that the percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  Under 38 C.F.R. § 4.1, 
it states that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

The Board is aware that the veteran is not working and has 
been determined to be unemployable by the Social Security 
Administration.  Although it was asserted that the veteran 
was considered unemployable by the Social Security 
Administration, in part, due to his gastrointestinal 
disorder, the Social Security Administration records 
associated with the claims file reveal that the veteran's 
disability benefits are based solely upon his psychiatric 
disorder.  Regardless of what the Social Security 
Administration deems as the basis for the veteran's 
unemployability, the Board finds that the 60 percent 
evaluation currently assigned to the service-connected 
disability contemplates the effect of that disability on the 
veteran's employability.  The Board again notes that the RO 
denied entitlement to a total rating for compensation based 
upon individual unemployability in a December 1999 rating 
decision, and the record reflects that the veteran did not 
appeal that determination.

The veteran is competent to report his symptoms, however, 
even accepting the veteran's subjective complaints, the 
medical findings do not support an evaluation in excess of 
60 percent for post-gastrectomy and gastrojejunostomy 
syndrome.  Again, the veteran is at the maximum schedular 
evaluation possible for his service-connected disability.  As 
the facts of the case, both for and against the veteran, are 
not in relative equipoise the benefit-of-the-doubt doctrine 
does not apply, and his claim for an increased evaluation for 
the service-connected post-gastrectomy and gastrojejunostomy 
syndrome, must be denied.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for an acquired psychiatric disorder 
secondary to post-gastrectomy and gastrojejunostomy syndrome 
is denied.

An evaluation in excess of 60 percent for post- gastrectomy 
and gastrojejunostomy syndrome, as of August October 5, 1998, 
is denied. 



		
	JEFF MARTIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

